Citation Nr: 1529618	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  08-07 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected low back strain/myofascial pain syndrome.  

2.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected low back strain/myofascial pain syndrome.  

3.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected low back strain/myofascial pain syndrome.  

4.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected low back strain/myofascial pain syndrome.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to September 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for disorders of the both the hips and knees, to include as secondary to service-connected low back strain/myofascial pain syndrome.  

The Board remanded the instant claims in August 2011 and December 2012 for further development.  

The issue of entitlement to service connection for a right knee disorder, to include as secondary to service-connected low back strain/myofascial pain syndrome being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDINGS OF FACT

1.  The more probative, competent and credible evidence fails to show that the Veteran's left knee disorder had its onset in service, or is due to, caused by, or aggravated by his service-connected low back strain/myofascial pain syndrome.  

2.  The more probative, competent and credible evidence fails to show that the Veteran's left and right hip disorder had its onset in service, within one year of service discharge, or due to, caused by, or aggravated by his service-connected low back strain/myofascial pain syndrome.  


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by service, nor is it secondary to service-connected low back strain/myofascial pain syndrome. 
38 U.S.C.A. §§ 1110, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014). 

2.  Left or right hip disorders were not incurred in or aggravated by service, nor were left or right hip disorders presumed to have been so incurred, nor are they secondary to service-connected low back strain/myofascial pain syndrome.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of June 2007 and August 2011 letters sent to the Veteran that fully addressed all notice elements.  They informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With these letters, the RO effectively satisfied the notice requirements with respect to the issues of service connection and secondary service connection on appeal.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  The notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO associated the Veteran's service treatment records, and VA treatment records with the claims file.  No other outstanding evidence has been identified.   

The Veteran was also afforded a February 2012 VA examination in connection with the claims.  The probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  The Board finds the VA examination report was thorough and adequate upon which to base a decision.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Further, the Veteran was offered the opportunity to testify at a Board haring.  He declined a Board hearing.  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   


Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131;
38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In this case, arthritis is "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.   38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury. 38 C.F.R. § 3.310(a) (2012); see also Allen v. Brown, 7 Vet.App. 439, 448 (1995).  Under the current version of 38 C.F.R. § 3.310, VA will not concede such aggravation unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The RO will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (rating schedule) and determine the extent of aggravation by deducting the baseline level of severity and any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(a) (2014).  

 

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  

The Veteran asserts that service connection for a left knee and left and right hip disorders are due to service incurrence.  He stated that his body was put through extreme stress while in the Marine Corps infantry.  In the alternative, these disorders are secondarily due to his service-connected lumbar strain/myofascial pain syndrome.  He stated that these disorders manifested in service and have continued since then.  He also states that his VA rheumatologist stated that his hip and knee disorders are probably represent the early onset of osteoarthritis.  

Service treatment records show no findings, treatment, or diagnosis of a left knee or left or right hip disorders.  These joints were all normal on service discharge.  

After service, the Veteran's VA outpatient treatment records show the Veteran was seen on several occasions for his knees and hips.  In July 2007, he had x-ray finds performed of his left knee and both hips.  The x-rays of the knee showed an unremarkable study.  The x-rays of the hips showed minimal changes of the hips.  There was no superimposed acute pathology.  In August 2007, an examiner stated that the hip and knee arthralgia were probable early osteoarthritis, although the Veteran was very young (29 years old) at the time.  The examiner related nothing to active service.  

In February 2012, the Veteran underwent a VA examination.  He complained of left knee and left and right hip pain between 2002 and 2003 without any knee or hip pain in service, or upon discharge.  He associated this pain from all he carried in service and with his low back disability.  This examination showed no findings of limited range of motion of the knees or hips.  It was noted that he was being treated by VA with a TENS unit and Ibuprofen, given to him for his back disability.  The examiner stated that was not at least as likely as not that the Veteran's hip and left knee disorders were the result of disease or injury in service or caused or aggravated by his service-connected low back disability.  The examiner stated that there was no objective medical evidence available to support an opinion that the Veteran's left knee or left and right hip disorders are of significance or relevance.  There are no other records which show diagnoses for the two disorders prior to that time, specifically during his active duty.  

The Board points out, however, that the absence of in-service evidence of left knee and left and right hip disorders is not fatal to those claims for service connection. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of the current disabilities and a medically sound basis for attributing such disabilities to service or to his service-connected low back disability may serve as a basis for a grant of service connection.   

The Board has considered the Veteran's statements submitted through written correspondence, with respect to his claimed left knee and left and right hips.  He stated that these now diagnosed disabilities originated between 2002 and 2003 after service and during his service-connected low back disorder complaints.  The Board acknowledges that the Veteran is certainly competent to report his feelings that he experienced regarding his left knee and hips.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.  However, it is important to note that the Veteran is not competent to establish that he had left knee and left and right hip disorders, specifically arthritis, as these disabilities require testing, and are therefore considered medically complex determinations. 

Additionally, in order to establish service connection for a claimed disability on a secondary basis, there must be: (1) medical evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin, supra. 

With respect to Wallin element (1), the record is clear that the Veteran has arthralgia of the left knee and degenerative changes of the hips.  As to Wallin element (2), the Veteran does have service-connected low back strain/myofascial pain syndrome.  The Veteran claims that his low back strain/myofascial pain syndrome is the cause of his left knee and bilateral hip disorders.  

However, as to Wallin element (3), the preponderance of the evidence is against the finding that the Veteran's left knee and bilateral hip disorders are related to a service-connected disability.  Although it is not clear from the record when he was exactly diagnosed with arthralgia of the left knee or degenerative changes of the left and right hips, it is clear it was not before 2002, and after service discharge.   Although his VA rheumatologist seemed to assert that his knee and hips were probably early osteoarthritis, no rationale was given by the examiner for this conclusion. 

However, the February 2012 VA examiner indicated that there was no evidence of knee or bilateral hip disorder in service or until after service.  He described this condition as arthralgia (pain) and stated there was no objective medical evidence available to support an opinion that the Veteran has a left knee or left or right hip disorder of clinical significance or relevance.  It is important to note, a diagnosis of pain is not a disability for which service connection may be awarded.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (indicating that pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

In light of these findings, the examiner opined that it is less likely as not that the Veteran's essential left knee or left and right hip disorders were caused by, a result of, secondary to, proximately due to or aggravated by his service-connected low back strain/myofascial pain syndrome.  

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of the testimony, it does not affect competency to testify"). 

Clearly, the medical opinion of a physician outweighs that of the Veteran.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (an evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached). 

Thus, as a nexus between the Veteran's claimed left knee and bilateral hip disorders and his service-connected low back strain/myofascial pain syndrome have not been established, either through medical evidence or the Veteran's statements, Wallin element (3), medical nexus, has not been satisfied, and the claims fail on this basis. 

For the foregoing reasons, service connection for left knee and bilateral hip disorders, to include as secondary to service-connected low back strain/myofascial pain syndrome, is denied. 


ORDER

Service connection for left knee disorder, to include as secondary to low back strain/myofascial pain syndrome, is denied.  

Service connection for left and right hip disorders, to include as secondary to low back strain/myofascial pain syndrome is denied.  


REMAND

Further development is necessary in this case.  

The Veteran asserts that he has a right knee disorder based on service incurrence.  He states that this is the result of extreme stress his body was put through while serving active duty in the Marine Corps.  Alternatively, he claims his right knee disorder as due to his service-connected low back strain/myofascial pain syndrome.  

A review of the record reveals that the Veteran underwent a VA examination in February 2012.  The examiner opined that there is not a 50 percent or greater probability that the Veteran's right knee condition is the resort of disease or injury incurred or aggravated by service; or was caused or aggravated (worsened beyond the natural progression) by the Veteran's service-connected low back disability.  He also stated that there was no objective medical evidence available to support an opinion that the Veteran has a right knee disorder of clinical significance or relevance.  

However, service treatment records show that the Veteran was seen on two occasions in March 1998, after he hurt his right knee playing soccer.  He was treated on two occasions and he was also referred for a physical therapy consultation.  The February 2012 did not address the Veteran's service treatment records when providing an opinion regarding his right knee.  The examiner initially did not have the claims folder available for review.  The claims folder was sent to the examiner for review and he only addressed the Veteran's bilateral hip complaints but did not mention that he had reviewed the Veteran's service treatment records which showed treatment for his right knee during service.  When an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as incomplete for evaluation purposes.  See 38 C.F.R. § 4.2.  

In this case, the February 2012 examination is incomplete and the Veteran should be provided another VA examination in this regard.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence related to the Veteran's right knee disorder from VA or otherwise, that may have come into existence since the time the claims file was last updated by the AOJ.  

2.  The Veteran should undergo an appropriate VA orthopedic examination to determine the nature and etiology of the Veteran's right knee disorder.  All indicated studies, to include x-ray examination, should be performed. The claims file, specifically his service treatment records, must be reviewed prior to the examination and must be annotated as reviewed.  The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed right knee disorder is due to service.  

All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with the requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.   In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question. 
 
3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of all of the evidence of record.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


